IN THE SUPREME COURT OF THE STATE OF DELAWARE

ESHED J.L. ALSTON,                       §
                                         §
      Plaintiff Below,                   §   No. 382, 2014
      Appellant,                         §
                                         §   Court Below—Superior Court
      v.                                 §   of the State of Delaware,
                                         §   in and for New Castle County
GWEN J. PRITCHETT,                       §   C.A. No. N12C-11-086
                                         §
      Defendant Below,                   §
      Appellee.                          §

                          Submitted: January 9, 2015
                          Decided:   February 26, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.

                                      ORDER

      This 26th day of February, 2015, upon consideration of the briefs and record

on appeal as well as the appellant’s motion to stay, it appears to the Court that:

      (1)     The plaintiff-appellant, EShed Alston, filed this pro se appeal from a

June 19, 2014 Superior Court order granting a motion to enforce a settlement

(“Motion to Enforce Settlement”). On January 8, 2015, Alston moved for an

extension or stay of the submission of this matter for decision on the briefs as of

January 9, 2015. We deny the motion to stay and conclude there is no merit to the

appeal.

      (2)     On November 12, 2012, Alston filed a complaint in the Superior

Court against the defendant-appellee, Gwen Pritchett.         Alston alleged that he
suffered injuries in a car accident caused by Pritchett’s negligence and sought

compensatory damages. Alston was represented by counsel in the Superior Court

proceedings.

      (3)      A mediation was held on April 4, 2014. During the mediation, the

parties executed a settlement agreement (“Settlement Agreement”).               The

Settlement Agreement provided that, in exchange for an executed release and

stipulation of dismissal of all claims with prejudice, Pritchett would pay Alston

$17,800. The Settlement Agreement also provided that Alston was responsible for

all outstanding medical expenses and/or health insurance liens, exclusive of

personal injury protection.

      (4)      In an affidavit dated April 5, 2014, Alston informed his counsel that

he rejected the signed settlement agreement based on his concerns, which were

raised at the mediation, about insurance companies making lower settlement offers

to minorities and the Superior Court judge presiding over his case. Pritchett’s

counsel provided Alston’s counsel with a release for Alston to execute and a check

for $17,800. Alston’s counsel informed Pritchett’s counsel of Alston’s

unwillingness to proceed with the settlement.

      (5)      On May 14, 2014, Alston’s counsel informed the Superior Court that

Alston was unwilling to proceed with the Settlement Agreement. Pritchett filed the

Motion to Enforce Settlement on June 2, 2014. Exhibits to the motion included


                                          2
Alston’s April 5, 2014 affidavit and another Alston affidavit dated April 9, 2014.

In the April 9, 2014 affidavit, Alston expressed displeasure with his counsel’s use

of his former name in pleadings filed in the Superior Court.

       (6)    The Superior Court held a hearing on the Motion to Enforce

Settlement on June 19, 2014.1 Alston attended the hearing. The Superior Court

judge indicated that she had read the parties’ papers, including the Motion to

Enforce Settlement and Alston’s affidavits, and asked Alston if there was anything

else he wished to add to the written submissions. Alston submitted a document

regarding his complaints about his counsel.

       (7)    In response to the Superior Court’s inquiries, Alston stated that he had

attended the mediation with counsel and that his signature appeared on the

Settlement Agreement. Alston also stated that what occurred was reflected in his

submissions and that he stood on his briefs. The Superior Court took the matter

under advisement.      Later that day the Superior Court granted the Motion to

Enforce Settlement. This appeal followed.

       (8)    Briefing was completed on November 18, 2014 and this matter was

submitted for decision on the briefs as of January 9, 2015. On January 8, 2015,

Alston filed an amended motion for an extension or stay of the proceedings and


1
  The Motion to Enforce Settlement was heard and decided by a different Superior Court judge
than the judge assigned to the case.

                                             3
another document in support of the motion for an extension or stay of the

proceedings.2 The grounds for an extension or stay of the submission of this

matter for decision are unclear, but Alston seems to contend that an extension or

stay is necessary due to alleged misconduct by the Office of Disciplinary Counsel

and the administration of Governor Markell.               We have considered Alston’s

contentions and see no basis for extending or staying submission of this matter for

decision.

       (9)    On appeal, Alston’s arguments regarding the Superior Court’s order

granting the Motion to Enforce Settlement may be summarized as follows: (i) he

timely rejected the Settlement Agreement; (ii) his former counsel was ineffective

and engaged in misconduct; (iii) the Superior Court ignored his documents, which

were superior to the Motion to Enforce Settlement filed by Pritchett’s counsel; (iv)

the Settlement Agreement was the result of fraud, duress, and coercion; and (v) he

was the victim of collusion, conspiracy, and racial bias by his former counsel,

opposing counsel, and the Superior Court.3




2
 On January 5, 2015, Alston filed a 55 page document that was struck as a nonconforming filing
under Supreme Court Rule 34.
3
  Alston also makes a number of other claims, mostly relating to alleged discrimination by
former governors, various agencies, and courts inside and outside of Delaware, that are not
related to the Motion to Enforce Settlement or this appeal.

                                              4
          (10) We review questions of law de novo.4 We review questions of fact for

abuse of discretion and accept a trial judge's findings unless they are clearly

wrong.5 “Delaware law favors settlements and treats them as binding contracts.”6

Like any other contract, a settlement agreement may be invalidated under certain

circumstances such as fraud, illegality, duress, or undue influence.7 Alston does

not dispute that he signed the Settlement Agreement or contend that the Settlement

Agreement fails to reflect the parties’ understanding as of April 4, 2014.

          (11) Contrary to Alston’s suggestion, his rejection of the Settlement

Agreement on April 5, 2014 does not render the agreement unenforceable. Alston

claims he timely rejected the Settlement Agreement, but cannot identify any

language in the agreement allowing one of the parties to reject the agreement

within a certain time period. If the parties had wished to allow for rejection of the

agreement within a certain time period, then they could have included such a

provision in the agreement. They did not do so.



4
    Reserves Dev. LLC v. Crystal Properties, LLC, 986 A.2d 362, 367 (Del. 2009).
5
    Id.
6
 Crescent/Mach I Partners, L.P. V. Dr Pepper Bottling Co. of Texas, 962 A.2d 205, 208 (Del.
2008) (citing Rowe v. Rowe, 2002 WL 1271679, at*3 (Del. Ch. May 28, 2002)).
7
  Clark v. Ryan, 1992 WL 163443, at *5 (Del. Ch. June 17, 1992). See also Deuley v. DynCorp
Int’l, Inc., 8 A.3d 1156, 1163 (Del. 2010) (recognizing Delaware courts will only set aside clear
and unambiguous release when it was product of fraud, duress, coercion, or mutual mistake).

                                                5
       (12) Alston also claims in his reply brief that his counsel told him the

mediation was not binding. We decline to address this claim as it was not fairly

raised in Alston’s opening brief.8 We also note that Alston does not claim he was

told that a settlement agreement executed by the parties at a mediation is not

binding on the parties.

       (13) Alston contends that the Settlement Agreement should be invalidated

based upon his former counsel’s alleged misconduct and ineffective assistance.

Most of these claims appear to be based on the appearance of Alston’s former

name in the caption of the complaint filed by Alston’s former counsel and Alston’s

dissatisfaction with his former counsel’s handling of the Motion to Enforce

Settlement.9 Alston fails to explain how this alleged misconduct had any bearing

on Alston’s execution of the Settlement Agreement or the enforceability of that

agreement. Alston does not claim that his former counsel was ineffective or

engaged in misconduct during the April 4, 2014 mediation.

       (14) As to the Motion to Enforce Settlement, the record reflects that the

Superior Court received documents reflecting Alston’s position and Alston had the


8
  Supr. Ct. 14(c) (“Appellant shall not reserve the Appellant shall not reserve material for reply
brief which should have been included in a full and fair opening brief.”); Lampkins v. State, 2010
WL 4735029, at *1 n.5 (Del. Nov. 22, 2010) (declining to address claim raised for first time in
reply brief).
9
 Alston’s counsel did not file a response to the Motion to Enforce Settlement or argue the merits
of Alston’s position at the June 19, 2014 hearing.

                                                6
opportunity to present his arguments at the June 19, 2014 hearing. There is no

indication that Alston sought a continuance of the June 19, 2014 hearing in order to

have more time or obtain new counsel to oppose the Motion to Enforce Settlement.

Alston’s claims regarding his former counsel do not establish a basis for

invalidating the Settlement Agreement. If Alston wishes to pursue disciplinary

sanctions or monetary claims against his former counsel, there are other avenues

available to him.

      (15) Alston next contends that the Superior Court ignored his superior

submissions in granting the Motion to Enforce Settlement. The record does not

support this contention. The June 19, 2014 hearing transcript reflects that the

Superior Court reviewed Alston’s affidavits and accepted another submission from

Alston at the hearing. The Superior Court’s subsequent granting of the Motion to

Enforce Settlement indicates that the Superior Court did not find Alston’s

arguments against enforcement of the settlement persuasive, not that the Superior

Court ignored Alston’s submissions. As to the alleged superiority of Alston’s

submissions, the preparation of documents by a party does not make those

documents inherently superior to documents prepared by a party’s lawyer as

Alston contends. Alston’s contention that his status was superior because he

entered a general appearance and Pritchett’s counsel entered a special appearance

is factually incorrect and not legally supported.


                                          7
      (16) Alston’s conclusory and unsupported claims of fraud, duress, and

coercion do not establish a basis for invalidating the Settlement Agreement. Most

of these claims are based on the same alleged misconduct by Alston’s former

counsel that we have already addressed. To the extent Alston tries to claim he was

the victim of duress or coercion at the April 4, 2014 mediation, he does not identify

anything in the record supporting this claim. According to his April 5, 2014

affidavit, Alston rejected the Settlement Agreement after signing it due to his

concerns, which he raised at the mediation, about insurance companies making

lower settlement offers to minorities and the Superior Court judge presiding over

his case. This affidavit does not include any claims that Alston was subjected to

coercion or duress at mediation. Instead, the affidavit reflects that Alston felt

comfortable expressing certain concerns at the mediation and then chose to execute

the Settlement Agreement. Alston’s subsequent second thoughts are not indicative

of duress or coercion.

      (17) Finally, the record does not support Alston’s claims that the granting

of the Motion to Enforcement Settlement was the result of collusion, conspiracy, or

racial bias by his counsel, opposing counsel, and the Superior Court. We conclude

that the Superior Court did not err in granting the Motion to Enforce Settlement.




                                         8
     NOW, THEREFORE, IT IS ORDERED that the January 9, 2015 motions

are DENIED and the judgment of the Superior Court is AFFIRMED.

                                  BY THE COURT:



                                  /s/ Karen L. Valihura
                                         Justice




                                    9